                                                                                        EXHIBIT
10.3
 
                                                                  
                                                                            Executive
Copy
 
CONSENT, ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS CONSENT, ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment Agreement”),
is entered into as of [l], 2008, by and among FA TECHNOLOGY VENTURES
CORPORATION, a Delaware corporation (the “Assignor”); FA TECHNOLOGY HOLDING LLC,
a Delaware limited liability company (the “Assignee”); and FATV GP LLC, a
Delaware limited liability company (the “Consenting Party”).  Assignor, Assignee
and the Consenting Party are referred to collectively herein as the “Parties.”
 
WITNESSETH
 
WHEREAS, the Assignor and the Consenting Party are parties to that certain
Investment Advisory Agreement dated as of October 20, 2000, as well as any
amendments thereto (the “Investment Advisory Agreement”), by which the
Consenting Party appointed the Assignor as manager and investment advisor to FA
Technology Ventures, L.P. (“Fund II”);
 
WHEREAS, Assignor and Assignee are parties to that certain Transition Agreement
dated as of April ___, 2008 (the “Transition Agreement”) providing, among other
things, for the restructuring of the investment management arrangements relating
to Fund II and the formation of a new venture capital fund to be sponsored by
Assignee;
 
WHEREAS, pursuant to the Transition Agreement, the Parties mutually desire that
(i) the Assignor assign to the Assignee all of its rights and delegate all of
its duties and obligations under the Investment Advisory Agreement; (ii) the
Consenting Party consent to the assignment and delegation contemplated hereby of
the Assignor’s rights, duties and obligations under the Investment Advisory
Agreement and (iii) the Assignee agree to be bound by, and assume all of the
duties and obligations of the Assignor under the Investment Advisory Agreement;
and
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valuable consideration, the receipt and adequacy of which are expressly
acknowledged, the Parties agree as follows:
 
1.  Assignment of Rights and Delegation of Duties to Assignee.  Effective as of
the date hereof, the Assignor does hereby assign all of its rights and interests
under the Investment Advisory Agreement to the Assignee, and hereby delegates to
the Assignee all of its duties arising thereunder.  The Assignee hereby accepts
such assignment and delegation.
 
2.  Assumption of Obligations and Liabilities.  The Assignee does hereby assume
each of the obligations of the Assignor to be performed on or after the date
hereof under the Investment Advisory Agreement and all liabilities of the
Assignor thereunder which arise from action or inaction which takes place on or
after the date hereof.
 
3.  Consent to Assignment, Assumption and Delegation.  The Consenting Party
hereby (a) consents to the assignment, assumption and delegation effected hereby
and (b) effective as of the date hereof, agrees to recognize and treat the
Assignee as if the Assignee were an original contract party to the Investment
Advisory Agreement in the place of the Assignor.
 
4.  Release.  The Consenting Party hereby releases the Assignor from any claim
with respect to any obligations or liabilities of the Assignor arising under the
Investment Advisory Agreement on or after the date hereof.  The Parties hereby
acknowledge that all rights of Assignor to indemnification under the Investment
Advisory Agreement with respect to actions or events occurring prior to the date
hereof shall survive the execution and delivery of this Assignment Agreement.
 
5.  Indemnification.  Assignee hereby agrees to defend, indemnify and hold
harmless the Assignor, its affiliates and their respective officers, directors,
employees and agents (“Indemnified Persons”) from and against any and all
claims, losses, costs, damages, liabilities, obligations, impositions,
inspections, assessments, fines, deficiencies and expenses (“Losses”) relating
to any matter arising under or in respect of the Investment Advisory Agreement
which arise from any action or inaction which take place on or after the date
hereof (“Indemnified Matters”), including, without limitation, any Losses
incurred by any Indemnified Person in the event that such Indemnified Person
becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in, any threatened, pending or
completed action, suit, proceeding or alternative dispute resolution mechanism,
or any hearing, inquiry or investigation that Assignor in good faith believes
might lead to the institution of any such action, suit, proceeding or
alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other proceeding relating to any Indemnified
Matter.  For the avoidance of doubt, for the purpose of this Section 5, no
officer, director, partner or manager of Assignee or any affiliate shall be
deemed to be an Indemnified Person by reason of the fact that such individual
was an officer, director, employee or agent of the Assignor or any affiliate
prior to the date hereof.
 
6.  Miscellaneous.
 
(a)  No Third-Party Beneficiaries.  This Assignment Agreement shall not confer
any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.
 
(b)  Entire Agreement, Binding Effect.  This Assignment Agreement (including the
Investment Advisory Agreement and the documents referred to herein and therein)
constitutes the entire agreement between the Parties with respect to the subject
matter hereof and supersedes any prior understandings, agreements, or
representations by or between the Parties, written or oral, to the extent they
related thereto.  This Assignment Agreement shall be binding upon, inure for the
benefit of and be enforceable by the Parties and their respective successors and
assigns.
 
(c)  Counterparts.  This Assignment Agreement may be executed in one or more
counterparts (including by facsimile or similar electronic transmission device
pursuant to which the signature of or on behalf of such Party can be seen), each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.
 
(d)  Headings.  The section or paragraph headings contained in this Assignment
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Assignment Agreement.
 
(e)  Governing Law.  This Assignment Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to any conflict or choice of law provision that would result in the
imposition of another state’s law.
 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Assignment Agreement as of
[l], 2008.
 


Assignor:
 
FA TECHNOLOGY VENTURES CORPORATION
 
By: __________________________
Name:  
Title:  
 
Consenting Party:
 
FATV GP LLC
 
By: __________________________
      Name:
      Title:
Assignee:
 
FA TECHNOLOGY HOLDING LLC
 
By:  _______________________
Name:  
Title:   

 
 
 
 
 
 
 
 
 
 
 
 
 
                                                                              Signature
Page to Assignment Agreement
                            



 
 

--------------------------------------------------------------------------------

 